Browne, C. J.,
concurring.
I concur fully in the opinion of Mr. Justice WHITFIELD except insofar as it might be construed as recognizing any right of the State under the doctrine of the police power to impair the obligation of the contract between the city and the Traction Company.
The ordinance under which the Traction Company is operating is a contract within the meaning of Section 17 of the Declaration of Right of the Florida Constitution. Trustees of Dartmouth College v. Woodward, 4 Wheat. 518.
*346The charter of the Dartmouth College, granted' by King George III of Engalnd, that was held to be a contract, was 'for the purpose of establishing a school in New Hampshire for “the laudable and charitable ^design of spreading Christian knowledge among the savages * * * and also that the best means of education be established” and “for the education and instruction of the youth of the Indian tribes in this land, in reading, writing, and all parts of learning, which shall appear necessary and expedient for civilizing and christianizing children of pagans, as well as in all arts and sciences, and also of English youth and any others.” This purpose was clearly within the recognized doctrine of the police power as affecting public morals and public safety, yet Mr. Chief Justice MARSHALL declared that the act of the New Hampshire Legislature in amending this charter in such minor details as the method of selecting Trustees was unconstitutional and void, as in conflict with the clause of the constitution of the United States which declares that no State shall make any law impairing the obligation of contracts. - • ■ .
There is no recognition in that opinion of any right in the State to impair the obligation of contracts when necessary to protect or preserve the public morals or public safety.
If there were nothing in our constitution controlling on this subject, we would have today, in the language of Mr. Chief Justice MARSHALL, in the Dartmouth College cáse, “On the judges of this court, then, is imposed the high and solemn duty of protecting^ from even legislative violation, those contracts which the Constitution of our country has placed beyond legislative *347control; and, however irksome the task may he, this is a duty from which we dare not shrink.”
Sec. 30, Art. XYI, Florida Constitution, provides “The Legislature is invested with full power to pass laws for the correction of abuses and iio prevent u^rjustj discriminations and excessive charges by persons and corporations, engaged as common carriers in transporting persons and property or performing other services of a public nature; and shall provide for enforcing such laws by adequate penalties or forfeitures.”
This part of the organic law is of equal solemnity to any other portion, and is an exception to the limitation imposed by Sec. 17 of the Declaration of Rights. All conracts, therefore^ coming Avithin the purvieAV of the purposes of Sec. 30, Art. XYI, afe subject to this clause and limited by it. •
This is the doctrine of the case of Tampa v. Tampa Water Works Company, 45 Fla. 600.
Without this 'Clause of - our constitution, I think the State -Avo-uld. be precluded from changing the contract rates agreed upon by the city and the Traction Company, for I cannot accept the doctrine that the police power is a Super-constitution, before which the constitutional inhibition against the Legislature passing “any laAV impairing the obligation of contracts” must yield.